UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1476



DOUGLAS J. CORBETT,

                                               Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:04-cv-00241-IMK)


Submitted:   June 29, 2007                    Decided:   July 20, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas J. Corbett, Appellant Pro Se. Robert William Flynn, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas J. Corbett appeals the district court’s order

accepting the recommendation of the magistrate judge and upholding

the   denial    of   disability   insurance      benefits   and   supplemental

security    income.      We    have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.           Corbett v. Astrue, No. 1:04-cv-00241-IMK

(N.D.W. Va. Mar. 24, 2006). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court   and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 2 -